Citation Nr: 1120068	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-33 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the Appellant may be recognized as the Veteran's surviving spouse for the purposes of VA benefits.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1949 to June 1952.  He died in April 1990.  The Appellant is the Veteran's ex-wife.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the Appellant's claim for death benefits because the RO determined that she is not the Veteran's surviving spouse.


FINDING OF FACT

The Appellant and the Veteran were married in June 1954 and were divorced in November 1970.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the surviving spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 1310, 1311 (West 2002); 38 C.F.R. §§ 3.1, 3.50 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain duties to notify and to assist claimants concerning the information and evidence needed to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  Here, however, the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 are not applicable because there is no legal basis for the claim and the undisputed facts render the claimant ineligible for the claimed benefit.  In such cases, there is no reasonable possibility that the claim could be substantiated.  See VAOGCPREC 5-04 (June 23, 2004); 38 C.F.R. § 3.159(d).

The facts in this appeal are not in dispute.  The Appellant and the Veteran were married in June 1954 and were legally divorced in November 1970.  The Veteran died in April 1990.  His death certificate shows that he was divorced.

Certain death benefits are available to the surviving spouse of a Veteran.  A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2010).  

Here, the Appellant was legally divorced from the Veteran at the time of his death in April 1990.  Because she was not the spouse of the Veteran at the time of his death she is not eligible for VA benefits as his surviving spouse.

In January 2008, VA received a statement from the Appellant's daughter detailing the financial need of the Appellant and contending that the Appellant financially supported the Veteran until his death.  However, while the Board is sympathetic to the plight of the Appellant as described in this statement, Congress, not the Board, determines who is eligible for VA benefits.  Here, Congress has limited eligibility for the death benefits sought by the Appellant to those who meet the definition of a surviving spouse.  Since the Appellant does not meet those requirements, she cannot be recognized as the Veteran's surviving spouse for purposes of VA benefits and her claim must be denied.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Appellant may not be recognized as the Veteran's surviving spouse for purposes of VA benefits, and the appeal is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


